ORDER

PER CURIAM:
Eddie Boyd appeals his conviction following a jury trial of class A felony domestic assault in the first degree, section 565.072, RSMo Cum.Supp.2011, and sentence of twenty-five years imprisonment. He contends that the trial court plainly erred in (1) sustaining the State’s motion *409to disqualify defense counsel and (2) failing sua sponte to declare a mistrial during the prosecutor’s closing argument. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 30.25(b).